DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/18/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 15, 26, and 29 are amended.
No new claims are added.
No claims are canceled.
Claims 1-30 are pending for examination.
Response to arguments






Applicant’s response filed on 5/18/2021 has been considered. Response based on amendment is persuasive. 35 U.S.C. 103 rejection is withdrawn.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-30 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of applicant’s persuasive arguments.

Svennebring also discloses measurement by user equipment, various signals or determining/identifying various signal/channel characteristics, which is described in detail in [0027], lines 3-36, and that the measurements may also be performed by the NANs, “The same or similar measurements may be measured or collected by the NANs 131-133” ([0027], lines 40-42).
In [0048], Svennebring discloses training of the neural network, “the LPP layer 202 may be trained during a training phase using predetermined data inputs to establish model parameters (e.g., initial state distribution)”, and “continually modifies the established model parameters as necessary based on a comparison between a prediction and what is actually received”.
Svennebring however, in combination with other prior arts used in previous office actions, fails to disclose the independent claim as a whole. Combination of prior arts fails to disclose "determining one or more neural network weights associated with one or more input parameters associated with the channel based at least in part on the first device measuring one or more reference signals received on the channel", and “estimating one or more link performance metrics associated with the channel from one or more reference signals based at least in part on the one or more neural network weights and the one or more input parameters”, as recited in the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462              

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462